Title: To George Washington from the Board of War, 27 May 1779
From: Board of War
To: Washington, George



Sir
War Office [Philadelphia] May 27. 1779

By a private Letter from your Excellency shewn to one of the Board by General Wayne it appears your Opinion is different from ours on the Subject of the Quota’s the States are to raize. We were directed by Congress to give Information to the Legislature of New Jersey on an Application from the Government of that State on a Question put to Congress & sent them the Letter of which the enclosed is a Copy. We always took a Distinction between a State Quota & a Battallion Complement. On consulting many Members of Congress we find our Sentiments confirmed. But we wish that previous to giving our final Opinion we had consulted your Excellency who has no Doubt attended more than we have to the Subject. We shall yet be happy to hear from you upon this Matter when your Leisure will permitt as perhaps your Excellency’s Reasons might induce us to agree in Opinion with you in Case of any future Application. We have the Honour to be with the greatest Respect your very obedt Servants
Richard PetersBy order
